Fullerton, J.
This case was heard by the trial court with the case of Brown v. Seattle, ante p. 311, 106 Pac. 1113, and a reference to that case is made for a statement of the facts. The questions presented also with one exception, are the same as those presented in that case. We will therefore notice only the additional question.
In the condemnation proceedings brought by the city, *319the jury returned a verdict finding that the land taken belonging to the appellants was of the value of $1,000, and that the remainder of their property would be damaged by the contemplated improvement, over and above all benefits, in the sum of $1. Before the judgment was entered on the verdict, the appellant J. A. James and the respondent city entered into a stipulation by the terms of which the appellants agreed, in consideration of the city consenting to the entry-of a judgment on the verdict, to pay any assessment that might thereafter be levied by the city to pay the costs of grading the streets in the improvement district, and thereupon a judgment was entered on the verdict in conformity with the stipulation.
It is the contention of the appellants that they are not bound by this provision of the judgment. The first reason assigned in the support of their claim is that the appellant Emerette James did not sign the stipulation, and it is not shown that her husband had authority to sign on her behalf. But the validity of the judgment does not depend upon this stipulation. This was but a part of the evidence on which the judgment was founded. She was a party to the action, was represented by counsel, and like any other litigant she must correct errors in judgments entered against her by moving in the court entering them, or by appeal direct to the reviewing tribunal. The judgment, however erroneous it may be, is not void, and parties cannot repudiate even erroneous judgments at their pleasure. Moreover, this appellant accepted the benefits of the judgment by accepting the awards made for her property. This alone estops her from claiming that the judgment is void.
The second reason is that the officers representing the city had no right to make such an agreement. But here, again, we repeat that the city was a party to the action and the judgment was entered therein with the consent of the persons who had the right to represent the city. The court had jurisdiction over the parties and the subject-matter. Its *320judgment therefore is not void, but so far binding that the city itself cannot repudiate it; for a much stronger reason the appellants cannot repudiate it for the city.
It is not to be questioned that, under the rule of the cases of Schuchard v. Seattle, 51 Wash. 41, 97 Pac. 1106, the appellants were entitled on the verdict of the jury to a judgment that would exonerate them from any further assessments on account of the contemplated improvement, and had they insisted upon it, possibly could have obtained such a judgment. But they chose to accept a judgment waiving that right. Having done so, they are now estopped from claiming it.
There was no error in the order appealed from, and it will stand affirmed.
Rudkin, C. J., Chadwick, Moréis, and Gose, JJ., concur.